Title: From George Washington to William Henry, 14 May 1778
From: Washington, George
To: Henry, William


                    
                        Sir
                        Head Quarters Valley Forge 14th May 1778
                    
                    I find by a letter from Lieut. Coll Bayard to General Wayne that a parcel of arms, to which you had made and fitted Bayonets, were detained by the Governor and Council because the Muskets belonged to the State. I have written to Governor Wharton upon the subject, and have informed him, that, if the muskets do belong particularly to the State, you will replace them with an equal number of continental, many of which you have to repair. This I desire you will do. If the Espontoons for the Officers are finished be pleased to send them down. If they are not, let them be compleated as soon as possible. I am &c.
                